Title: Alexander Garrett and Valentine W. Southall to Thomas Jefferson, 30 September 1817
From: Garrett, Alexander,Southall, Valentine Wood
To: Jefferson, Thomas


                    
                        Sir,
                        Charlottesville,
Sep: 2 30. ‘17.
                    
                    Your favor of the 23 has been received. The abscence of each of us from town with other circumstances is the apology for this delay in our Reply: but it affords us now infinite satisfaction to be enabled to acquaint you, in behalf of our brethren, that, on second thought, it has been concluded to dispense with a small part of the ceremony and to undertake the laying of the corner-stone of the central College; in which undertaking h we have been instructed by our Lodges to invite the Visitors to join us.
                    The pleasing duty is also assigned us to ask, through you, the several visitors of the institution to partake of a dinner at the Stone-house in Charlottesville, on the day of the above ceremony, at the hour of 4 O’Clock P.M.
                    
                        Accept the tender of our friendly salutations.
                        Alex: Garrett}on the part of the Coms  V W southall

                    
                